EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 20 has been cancelled.1

Reasons for Allowance

Claims 22-24 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 22, the reasons for allowance have been presented earlier during prosecution. 
	Regarding claims 23 and 24, the allowability resides in the overall structure and functionality of the apparatus as recite din claim 23, and at least in part, because claim recites the limitations: “a tubular conductor section that runs between the first and second gas containment enclosures, wherein the first and second connectors each comprise a contact assembly comprising a circular spring-type contact that receives and surrounds the tubular conductor section”.
	The aforementioned limitations in combination with all remaining limitations of claim 23, are believed to render said claim 23 and claim 24 depending therefrom allowable over the prior art of record, taken alone or in combination.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835






    
        
            
        
            
        
            
    

    
        1 In the “Remarks” Applicant states that “Applicant has canceled Claim 20”. However, said claim 20 is still listed as pending “Previously Presented” claim in the listing of claims in the Amendment of 4/8/2022. Accordingly, said claim 20 has been cancelled by the instant Examiner’s amendment in order to place the application in condition for allowance.